DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
2.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3. Claims 1–20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In sum, claims 1–20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1–14) and a manufacture (claims 15–20), where the manufacture is substantially directed to the subject matter of the process. (See, e.g., MPEP §2106.03). Therefore, we proceed to step 2A, Prong 1. Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. Here, the claims recite the abstract idea of gathering offtake information based on purchase agreements and then transferring tokens based on the agreements in a transaction by:
receiving offtake information for each of a plurality of offtake agreements, the offtake information comprising:
purchaser information relating to a purchaser associated with the respective offtake agreement;
an amount of carbon dioxide ("CO2") to be purchased by the purchaser at one or more times during a term of the respective offtake agreement; and
a price to be paid by the purchaser for the amount of CO2; 
creating, for each of the plurality of offtake agreements, an offtake token for use, each offtake token associated with the respective offtake information and a unique ID;
associating each of the offtake tokens with an originator portfolio relating to an originator to thereby create a bundle of offtake tokens;
creating a first distributed ledger transaction to transfer the bundle of offtake tokens from the originator portfolio to an issuer portfolio relating to an issuer,
wherein the first distributed ledger transaction is associated with a plurality of first required signers; and
transferring the bundle offtake tokens from the originator portfolio to the issuer portfolio, based on a determination that all of the first required signers have signed the first distributed ledger transaction.
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles as well as commercial or legal interactions (e.g., gathering offtake information based on purchase agreements and then transferring tokens based on the agreements in a transaction).
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). Therefore, the claim is directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: “system” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, paragraph [0014] of the specification). Independent claim 15 is very similar to independent claim 1 so the analysis for claim 1 applies to it as well. 
Dependent claims 2–14 and 16-20 have been considered and do not integrate the abstract idea into a practical application. Dependent claim 2 further defines the abstract idea noted in claim 1 as it describes how the transferring of the bundle of offtake tokens to the issuer portfolio is based on a specific condition, as part of an agreement in which payment has been made to the originator from the issuer, which is part of the abstract idea noted in claim 1. Dependent claim 3 further defines the abstract idea noted in claim 1 as it describes who specifically the required signers of the transaction on a distributed ledger are: the originator and issuer. Similar, dependent claim 4 clarifies the entity that is also part of the first required signer group in order to carry out a transaction on the distributed ledger which is the validator. Dependent claim 5 further defines the abstract idea noted in claim 1 as it describes the use of note tokens that used with the distributed ledger and they represent a security backed by the bundle of offtake tokens used to carry out the transaction featuring the offtake agreements. Dependent claim 6 further defines the abstract idea noted in claim 1 as it describes what the note information as part of the note token consists of (i.e., a principal amount, interest rate, and maturity date). This is all part of the agreements that are part of the offtake transaction. Dependent claim 7 further defines the abstract idea noted in claim 1 as it describes a credit rating that is received for the note tokens and this is adding further detail to the abstract idea in that the credit rating is attached to the transaction taking place using the note tokens. Dependent claim 8 further defines the abstract idea noted in claim 1 as it describes creating a second distributed ledger for transferring the note tokens. This is to carry out the initial offtake agreement transaction as the note tokens are a part of this overall transaction. Dependent claim 9 further defines the abstract idea noted in claim 1 as it describes the condition in which transferring the note tokens takes place: that all the second required signers must have signed the transaction. Dependent claim 10 further defines the abstract idea noted in claim 1 as it describes the condition in which the transferrin of the note tokens takes place. It must be based on a transfer payment from the investor to the issuer. This is to carry out the overall transaction. Dependent claim 11 further defines the abstract idea noted in claim 1 as it describes receiving purchaser payments from purchasers that are associated with the offtake tokens and distributing a portion of the payments to the investor based on note information contained within the note tokens. This is specifically the process of how the transaction takes place with the additional detail of the investor and note token being used to carry out the offtake agreements. Dependent claim 12 further defines the abstract idea noted in claim 1 as it describes storing additional transactional information such as credit enhancement and rules regarding the distribution of funds to holders of note tokens. Dependent claim 13 further defines the abstract idea noted in claim 1 as it describes the particular funding process (“a credit card loans portfolio” using “credit card loans proceeds”) for the credit enhancement funds portfolio. Dependent claim 14 further defines the abstract idea noted in claim 1 as it describes what the exactly the distributed ledger system is (“a blockchain system”). This is the specific type of ledger system being used. Dependent claim 16 has been addressed above in the analysis of dependent claim 2. Dependent claim 17 has been addressed above in the analysis of dependent claims 5 and 6 in combination with one another. Dependent claim 18 has been addressed above in the analysis of dependent claim 8. Dependent claim 19 has been addressed above in the analysis of dependent claim 10. Dependent claim 20 has been addressed above in the analysis of dependent claim 11.
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. 
None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed. The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). 


Prior Art Not Relied Upon
4. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (See, MPEP §707.05). The examiner considers the following reference(s) pertinent for disclosing various features relevant to the invention, but not all the features of the invention, for at least the following reasons: 
1. MacArthur et al.  (U.S. Publication No. 2022/0156754) teaches a device for receiving carbon emissions data and also generating token data and storing this on a distributed ledger.   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT PATEL whose telephone number is (313)446-4902.  The examiner can normally be reached on Monday thru Thursday, 7:30 AM - 5:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105. The Examiner’s fax number is (571) 273-6087. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Amit Patel/
Examiner Art Unit 3696